Citation Nr: 1642582	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of death.

2.  Entitlement to service connection for the cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from February 1969 to February 1971.  The Veteran died in October 2002 and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2003 rating decision denied service connection for the cause of Veteran's death, finding that the evidence of record did not show that the Veteran's death was due to a service-connected condition.  The appellant filed a timely NOD following the August 2003 rating decision; however, the appeal was not perfected in a timely manner, and no new and material evidence was received during the one year appeal period.

2.  In subsequent January 2006, August 2008, and November 2010 rating decisions, service connection for cause of death was again denied, as the evidence of record still did not show that the Veteran's death was due to a service-connected disability.  

3.  Evidence added to the record since the final November 2010 decision is new, not cumulative or redundant of the evidence previously of record, is material to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim. 


CONCLUSIONS OF LAW

1.  The August 2003, January 2006, August 2008, and November 2010 rating decisions denying service connection for cause of death became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim on appeal and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was initially denied in an August 2003 rating decision.  The claim was denied because the evidence did not show that the Veteran's death was the result of a service-connected disability.  The appellant filed a timely notice of disagreement with the August 2003, but failed to perfect a timely appeal and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015).  

In June 2005 and December 2007, the appellant filed to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Those claims were respectively denied in January 2006 and August 2008 rating decisions.  Following issuance of the August 2008 rating decision, new and material evidence was received and the claim was again denied in a November 2010 rating decision.  The appellant did not file a timely notice of disagreement with the November 2010 rating decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015).  

In July 2013, the appellant filed a new claim of entitlement to service connection for the cause of the Veteran's death.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the November 2010 denial, new evidence in the form of a private medical opinion and hearing testimony has been associated with the claims file.  Some of that evidence is also material.

In this regard, in a July 2013 medical opinion, a private physician notes that the Veteran had been a patient since 1997 and had stopped smoking "well before that."  The physician further noted that the Veteran died of lung cancer, was exposed to Agent Orange, and that there is an association between Agent Orange exposure and lung cancer.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence suggests a nexus between the Veteran's lung cancer causing death and service, it relates to an unestablished fact necessary to substantiate the appellant's claim.  Thus, new and material evidence has been received, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is allowed to that extent.




REMAND

The Board finds that remand is necessary for further development of the reopened claim of entitlement to service connection for the cause of the Veteran's death.

Initially, there appear to be a number of outstanding private treatment records.  While some private records have been associated, they appear largely incomplete, as there are various references to treatment and providers for which there are no associated records.  Most notably, records from the Veteran's inpatient treatment at the time of his death have not been obtained.  The Board also notes that some providers responded to VA's requests indicating that additional information was necessary prior to release of records, but it does not appear that any further steps were taken to obtain those records.   The record also refers to prior treatment at VA medical centers for which there are no records.  Therefore, remand is necessary to obtain any relevant outstanding treatment records.

Next the Board finds that further efforts should be made to ensure all service personnel records have been obtained and to verify the Veteran's claimed Vietnam service.  In this regard, the appellant claims that the Veteran was in Vietnam, as did the Veteran periodically during his lifetime, though the details of his claimed service there vary.  For instance, during March 1984 private treatment, the Veteran reported that he spent time aboard a ship off Vietnam.  During a February 1986 VA examination, he reported that he went to Vietnam from March 1966 to March 1967.
In a May 1987 statement, the Veteran reported that while he was in Korea, he was part of a detachment that was sent to Vietnam to set up communications in the field.  Then, in a May 2002 claim for compensation benefits, he reported that he served in Vietnam from February 1969 to September 1969, May 1970 to October 1970.

Service personnel records do not show service in Vietnam.  However, they also do not show service in the Philippines, despite evidence in the service treatment records showing that the Veteran was in Olangapo City in September 1970.  Thus, the Board finds that further efforts should be made to ensure all personnel records have been obtained and to verify the Veteran's claimed service in Vietnam, to include obtaining morning reports for the 122nd Signal Battalion for the Veteran's first period of active duty when he was stationed in Korea.

Finally, the Board finds that a medical opinion is necessary.  The appellant contends that the Veteran's death in October 2002 from small cell lung cancer was related to exposures in service, to include asbestos.  Service personnel records support claimed asbestos exposure by showing that the Veteran served as a sheet metal worker during his second period of active duty.  Service treatment records also show that the Veteran was treated for respiratory problems in service and he was also noted to have a chronic cough on an August 1968 separation examination from his first period of active duty.  Based on the foregoing, the Board finds that a medical opinion is necessary to determine whether the Veteran's death from small cell lung cancer was related to his active duty periods of service, to include exposure to asbestos therein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from official sources the Veteran's complete service personnel records, including all available records of his assignments, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders, as well as any morning reports, from both periods of the Veteran's active duty service.

2.  Ask the appellant to provide a VA Form 21-4142 pertaining to treatment and care the Veteran received since service for any lung condition, to include records from Hospice Atlanta, Ridgeview Institute, Kaufman Clinic and Dr. Robert Kaufman, Dr. Fanucchi, and Dr. Booth.  Following receipt of authorization with sufficient identifying information, along with any additional requirements for release of records, including completion of a specific authorization, a copy of the Veteran's death certificate, or proof of administrator status, obtain those records identified.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified.

3.  Obtain all relevant VA treatment notes dating since service.

4.  Thereafter, obtain a medical opinion as to whether any respiratory disorder, small cell lung cancer causing death, is due to the Veteran's service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's small cell lung cancer causing death was related to his service, including claimed asbestos exposure. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant specialist's opinion or other information needed to provide the requested opinion. 

5.  After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


